        Case 3:21-cv-02470-EMC Document 47 Filed 07/08/21 Page 1 of 2



 1   DOUGLAS H. MEAL (admitted pro hac vice)
     dmeal@orrick.com
 2   SETH HARRINGTON (admitted pro hac vice)
     sharrington@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     222 Berkeley Street
 4   Suite 2000
     Boston, MA 02116-3740
 5   Telephone:    +1 617 880 1800
     Facsimile:    +1 617 880 1801
 6
     MICHELLE VISSER (CA BAR NO. 277509)
 7   mvisser@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 8   The Orrick Building
     405 Howard Street
 9   San Francisco, CA 94105-2669
     Telephone:    +1 415 773 5518
10   Facsimile:    +1 415 773 5759
11   Attorneys for Defendants
     Shopify (USA) Inc. and Shopify Inc.
12

13
                                      UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15

16
     Naeem Seirafi, Edward Baton, Anthony             Case No. 3:21-CV-02470
17   Comilla, Brett Deeney, and Abraham Vilinger,
     Individually and on Behalf of All Other          DEFENDANT SHOPIFY INC.’S
18   Similarly Situated,                              CERTIFACTION OF INTERESTED
                                                      ENTITIES OR PERSONS
19                      Plaintiffs,
                                                      Judge:     Hon. Edward M. Chen
20            v.
                                                      Complaint filed: April 6, 2021
21   Ledger SAS, Shopify (USA) Inc., and Shopify      Trial date: none
     Inc.,
22
                        Defendants.
23

24

25

26
27

28                                                                     DEFENDANT SHOPIFY INC.’S
                                                            CERTIFICATION OF INTERESTED ENTITIES
                                                                                     OR PERSONS
     4128-6567-8640.2
                                                                                       3:21-CV-02470
        Case 3:21-cv-02470-EMC Document 47 Filed 07/08/21 Page 2 of 2



 1            Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, Defendant Shopify Inc.,

 2   through the undersigned counsel, states that it has no parent corporation nor does any publicly

 3   held corporation own 10% or more of its stock.

 4            Pursuant to Civil Local Rule 3-15, the undersigned certifies that the following listed

 5   persons, association of persons, firms, partnerships, corporations (including parent corporations)

 6   or other entities (i) have a financial interest in the subject matter in controversy or in a party to the

 7   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

 8   substantially affected by the outcome of this proceeding:

 9

10   Shopify Holdings (USA) Inc. is the parent corporation of Defendant Shopify (USA) Inc. and is a

11   wholly owned subsidiary of Defendant Shopify Inc.

12

13   By providing this information, Defendant Shopify Inc. does not intend to waive any defenses or

14   consent to the jurisdiction of this Court.

15

16

17

18   Dated: July 8, 2021                                  ORRICK, HERRINGTON & SUTCLIFFE
                                                          LLP
19

20
                                                          By:    /s/ Douglas H. Meal
21                                                              Douglas H. Meal
                                                                Seth Harrington
22                                                              Michelle Visser
23                                                              Attorneys for Defendants
                                                                Shopify (USA) Inc. and Shopify Inc.
24

25

26
27

28                                                                            DEFENDANT SHOPIFY INC.’S
                                                                   CERTIFICATION OF INTERESTED ENTITIES
                                                       -1-
                                                                                            OR PERSONS
     4128-6567-8640.2
                                                                                                3:21-CV-02470
